Case 1:20-cr-00332-AT Document 13 Filed 07/22/20 Page 1 of 2
              Case 1:20-cr-00332-AT Document 13 Filed 07/22/20 Page 2 of 2




used only at the time of the conference because using it earlier could result in disruptions to other

proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do not
                use Internet Explorer.
             2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
                close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
                cause delays or dropped feeds.)
             3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (215) 861-0674 and use access code 5598827.

       II.     Speedy Trial Act

       It is ORDERED that the time between July 22, 2020, and July 31, 2020 is excluded under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The Court finds that the ends

of justice served by granting the exclusion outweigh the best interests of the public and Defendant in

a speedy trial, because it will allow for the Government to continue producing and Defendant to

continue reviewing discovery materials, and because July 31, 2020, is the earliest practicable date on

which an appearance can be held consistent with public safety.

       SO ORDERED.

Dated: July 22, 2020
       New York, New York




                                                    2
